Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of May 11, 2020
(the “Effective Date”), between Lisa A. Nibauer (“Employee”) and OraSure
Technologies, Inc. (“OraSure” or the “Company”).  

 

WHEREAS, the parties wish to set forth the terms of their relationship and to
enter into this Agreement and a confidentiality agreement of even date herewith
(the “Confidentiality Agreement”).

NOW, THEREFORE, in consideration of the mutual promises made herein, intending
to be legally bound, the parties hereby agree as follows:

 

1.Services.

1.1Employment.  Subject to the terms hereof, the Company agrees to employ
Employee as the Company’s Executive Vice President, Business Unit Leader,
Infectious Disease (the “Position”), and Employee hereby accepts such employment
in accordance with the terms and conditions of this Agreement. Employee shall
begin her employment with the Company on the Effective Date.  

1.2Duties.  Upon the Effective Date, Employee shall have such powers and duties
that are (a) commensurate with the Position, (b) set forth in Exhibit A attached
to this Agreement, and (c) otherwise determined from time to time by the Board
of Directors of OraSure (the “Board of Directors”) or the Chief Executive
officer of OraSure (the “CEO”).  Employee’s primary place of work shall be the
Company’s headquarters, at its present location in Bethlehem, Pennsylvania.
Subject to the provisions of Section 6 hereof, Employee’s position and duties
may be changed and Employee’s primary place of work may be relocated from time
to time during the Term (as defined below) of this Agreement, and such changes
shall not be considered a material change in circumstance that would invalidate
the provisions of this Agreement which, in any event, shall survive such change
or changes.  

1.3Outside Activities.  Employee shall obtain the consent of the Board of
Directors or the CEO before she engages, either directly or indirectly, in any
other professional or business activities that may require an appreciable
portion of Employee’s time.

1.4Direction of Services.  Employee shall at all times report directly to, and
discharge her duties in consultation with and under the supervision and
direction of, the CEO.

2.Term.  The initial term of this Agreement shall begin as of the Employment
Date and end on the third anniversary of the Employment Date, unless Employee’s
employment is sooner terminated in accordance with Section 6 below (the “Initial
Term”).  Thereafter, this Agreement shall automatically renew and Employee’s
employment shall continue for successive one-year terms (each, a “Renewal Term”
and together with the Initial Term, the “Term”) unless the Company gives
Employee written notice of the Company’s intent not to renew this Agreement

-1-

--------------------------------------------------------------------------------

at least 90 days before the expiration of the Initial Term or any Renewal Term,
or Employee’s employment under this Agreement is terminated in accordance with
Section 6 below.

3.Compensation and Expenses.

3.1Salary.  As compensation for services under this Agreement, the Company shall
pay to Employee a base salary of $410,000 per annum.  Such salary will be
subject to review by the Board of Directors on an annual basis and may be
increased from time to time in the discretion of the Board of Directors.  Any
reduction shall be subject to the provisions of Good Reason (as defined below)
and Section 6 below.  Payment shall be made in accordance with the Company’s
normal payroll practices as in effect from time to time, less all amounts
required by law or authorized by Employee to be withheld or deducted.  For all
purposes under this Agreement, the term “salary” shall mean the regular annual
base salary of Employee payable under this Section 3.1, as increased.

3.2Bonus.  In addition to the salary described in Section 3.1 above, Employee
shall be entitled to participate in the incentive plan established by OraSure
each year for the payment of cash bonuses to senior executive officers of
OraSure and its subsidiaries (each, a “Bonus Plan”), on such terms as may be
approved by the Board of Directors or its compensation committee (the
“Compensation Committee”) in its sole discretion each Bonus Plan.  With respect
to each Bonus Plan, (a) Employee shall have a target bonus amount as determined
by the Board of Directors or Compensation Committee which is at least equal to
40% of Employee’s salary and (b) cash bonuses payable to Employee shall be
determined in the same manner as the cash bonuses paid to other senior executive
officers of the Company under the applicable Bonus Plan with respect to the same
time period.  Notwithstanding the foregoing, Employee’s bonus for performance
during 2020 shall not be less than $80.000.  

3.3Long-Term Incentive Awards.  Employee shall be entitled to participate in the
Long-Term Incentive Policy or comparable long-term incentive equity policy or
plan that may from time to time be adopted by the Board of Directors or the
Compensation Committee, in its sole discretion (an “LTIP”) and, with respect to
each LTIP, (a) Employee shall be entitled to annual awards ranging from between
95% to 155% of her salary (with the target set at a minimum of 125% of her
salary), as determined by the Board of Directors or its Compensation Committee
and (b) equity awards or other benefits provided to Employee under any such LTIP
shall be determined in the same manner as the awards or other benefits provided
under such policies or plans to other senior executive officers of the Company
with respect to the same time period.  All equity awards granted to Employee on
or after the Effective Date, including the award provided for in Section 4,
shall, to the extent then unvested, immediately vest (i) in the event of a
Change of Control (as defined herein) or (ii) in the event Employee’s employment
is terminated for Good Reason (as defined herein) pursuant to Section 6.4 or
without Cause (as defined herein) pursuant to Section 6.5 during a Change of
Control Period (as defined herein), and 50% of such awards shall, to the extent
then unvested, immediately vest in the event Employee’s employment is terminated
for death or Disability (as defined herein) pursuant to Section 6.1, Good Reason
pursuant to Section 6.4 or without Cause pursuant to Section 6.5 during any
period other than a Change of Control Period (as defined herein).

-2-

--------------------------------------------------------------------------------

3.4Employee Benefits.  Employee shall be entitled to receive or participate in
any additional benefits, including without limitation medical and dental
insurance programs, qualified and non-qualified profit sharing or pension plans,
disability plans, medical reimbursement plans, and life insurance programs,
which may from time to time be made available by the Company to other senior
executive officers of the Company.  The Company may change or discontinue such
benefits at any time in its sole discretion; provided that the benefits provided
to Employee shall be determined in the same manner as the benefits provided to
other senior executive officers of the Company under such plans with respect to
the same time period.  

3.5Expenses.  The Company shall reimburse Employee for all reasonable and
necessary expenses incurred in carrying out her duties under this Agreement,
subject to compliance with the Company’s reasonable policies relating to expense
reimbursement. Expenses subject to reimbursement under this Section 3.5 shall
include, but not be limited to, the cost of business-related travel, lodging and
meals and the fees and expenses incurred by Employee to maintain her membership
in professional associations and obtain continuing professional education
reasonably required in connection with Employee’s performance of her duties
under this Agreement. All reimbursements under this Section 3.5 will be made as
soon as practicable after submission of any required documentation, in
compliance with the Company’s reasonable policies relating to expense
reimbursement.

3.6Fees.  From and after the Employment Date, all compensation earned by
Employee, other than pursuant to this Agreement, as a result of services
performed on behalf of the Company or as a result of or arising out of any work
done by Employee in any way related to the scientific or business activities of
the Company shall belong to the Company.  Employee shall pay or deliver such
compensation to the Company promptly upon receipt.  For the purposes of this
provision, “compensation” shall include, but is not limited to, all professional
and nonprofessional fees, lecture fees, expert testimony fees, publishing fees,
royalties, and any related income, earnings, or other things of value; and
“scientific or business activities of the Company” shall include, but not be
limited to, any project or projects in which the Company is involved and any
subject matter that is directly or indirectly researched, tested, developed,
promoted, or marketed by the Company.

4.Onboarding Compensation.  On or as soon as practicable after the Effective
Date, Employee shall be granted  an equity award under the Company’s Stock Award
Plan having an aggregate value of $500,000 and consisting of (i) 50% time-vested
restricted stock and (ii) 50% performance-vested restricted units.  The
foregoing award shall contain terms substantially similar to the annual equity
awards provided to executives under the LTIP in February 2020 for performance
during 2019. In addition, Employee shall receive a sign-on bonus in the amount
of $50,000, less applicable withholdings, which shall be paid within thirty (30)
days after the Effective Date.

5.Confidentiality Agreement. Employee’s compliance with the terms of the
Confidentiality Agreement is a material requirement of this Agreement.  Any
breach of the Confidentiality Agreement that is materially detrimental to the
Company and that, if capable of being cured, is not cured within 30 days of
written notice thereof from the Company to Employee shall constitute a material
breach of this Agreement. Notwithstanding the foregoing, (i) nothing in this
Agreement or the Confidentiality Agreement shall prohibit the Employee from
reporting

-3-

--------------------------------------------------------------------------------

possible violations of law or a regulation to any governmental agency or entity
or self-regulatory organization or making disclosures that are protected under
law, including the whistleblower provisions of U.S. federal law or regulation;
and (ii) in accordance with the U.S. Defend Trade Secrets Act of 2016, Employee
shall not be held criminally or civilly liable under any U.S. federal or state
trade secret law for the disclosure of a trade secret that:  (A) is made (i) in
confidence to a U.S. federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

6.Termination.

6.1Termination Upon Death or Disability.  Employee’s employment under this
Agreement shall terminate immediately upon Employee’s death or Disability.  The
term “Disability” means Employee is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company.

6.2Termination by Employee. Employee may terminate her employment under this
Agreement by ninety (90) days’ written notice to the Company.

6.3Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated by the Company at any time for Cause.  Only the
following actions, failures, or events by or affecting Employee shall constitute
“Cause” for termination of Employee by the Company:  (i) willful and continued
failure by Employee to substantially perform her duties provided herein after a
written demand for substantial performance is delivered to Employee by the CEO
or the Board of Directors, which demand identifies with reasonable specificity
the manner in which Employee has not substantially performed her duties, and
Employee’s failure to comply with such demand within a reasonable time, which
shall not be less than thirty (30) days after Employee’s receipt of such demand;
(ii) the engaging by Employee in gross misconduct or gross negligence materially
injurious to the Company, which if capable of being cured, is not cured within
30 days of written notice thereof from the CEO or the Board of Directors to
Employee; (iii) the commission of any act in direct competition with or
materially detrimental to the best interests of the Company, which if capable of
being cured, is not cured within 30 days of written notice thereof from the CEO
or the Board of Directors to Employee; or(iv) Employee’s conviction of having
committed a felony.  Notwithstanding the foregoing, Employee shall not be deemed
to have been terminated by the Company for Cause unless and until there shall
have been delivered to her a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors finding that, in the good faith opinion of the Board of
Directors, the Company has Cause for the termination of the employment of
Employee as set forth in any of clauses (i) through (iv) above and specifying
the particulars thereof in reasonable detail.  

-4-

--------------------------------------------------------------------------------

6.4Termination by Employee With Good Reason.  Employee may terminate her
employment under this Agreement for Good Reason; provided that (i) Employee
gives written notice to the Board of Directors within sixty (60) days of the
event constituting Good Reason; (ii) the Company has not cured the event giving
rise to such notice within thirty (30) days of receipt of Employee’s notice; and
(iii) Employee resigns her employment within thirty (30) days following the
expiration of such cure period. The term “Good Reason” shall mean any of the
following actions that are taken without Employee’s prior written consent: (a) a
material breach of this Agreement by the Company (or its successor); (b) a
material diminution in Employee’s base compensation or authority, duties or
responsibilities; (c) a material change in Employee’s reporting obligation from
the CEO to another employee of the Company; or (d) a relocation of Employee’s
principal worksite that increases Employee’s one-way commute by more than 30
miles.

6.5Termination by the Company Without Cause.  The Company may terminate
Employee’s employment under this Agreement without Cause by ninety (90) days’
written notice to Employee.  In the event the Company fails to renew this
Agreement pursuant to Section 2, such failure shall be deemed to be a
termination of Employee’s employment by the Company without Cause.

6.6Definitions.  For purposes of this Agreement, the term “Change of Control
Period” shall mean the period which begins sixty (60) days prior to the
occurrence of a Change of Control and ends eighteen (18) months thereafter. For
purposes of this Agreement, the term “Change of Control” shall mean a change of
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A pursuant to the U.S. Securities Exchange
Act of 1934 (the “Exchange Act”); provided, however, that a change of control
shall only be deemed to have occurred at such time as (i) any person, or more
than one person acting as a group within the meaning of Section 409A of the
Internal Revenue Code (the “Code”) and the regulations issued thereunder,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company; (ii) any
person, or more than one person acting as a group within the meaning of Code
Section 409A and the regulations issued thereunder, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition) ownership of stock of the Company possessing thirty percent (30%)
or more of the total voting power of the Company’s stock; (iii) a majority of
the members of the Board of Directors is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors before the date of the appointment or
election; or (iv) a person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all the
assets of the Company immediately before such acquisition or acquisitions.

6.7Compensation Upon Termination.

6.7.1Termination Upon Death or Disability, by Employee (Other Than for Good
Reason) or for Cause.  

-5-

--------------------------------------------------------------------------------

In the event of a termination of Employee’s employment under Sections 6.1, 6.2
or 6.3, all salary and benefits shall cease on the date of termination, subject
to the terms of any benefit plans then in force and applicable to Employee, and
the Company shall have no further liability or obligation hereunder by reason of
such termination, save and except as stated herein.  In the event of a
termination of Employee’s employment under Sections 6.1, 6.2 or 6.3, Employee or
her estate, as applicable, shall be paid all salary earned under Section 3.1
through the date of termination on the next regularly scheduled payroll date
following the termination date (“Accrued Salary and Benefits”).  With respect to
terminations under Sections 6.1 and 6.2 only, Employee or her estate, as
applicable, shall receive, in addition to the foregoing, any bonus that has been
approved by the Board of Directors or Compensation Committee prior to the date
of termination but not yet paid (the “Accrued Bonus”), payable at the time that
cash bonuses are or would otherwise be payable to other officers of the Company
in respect of such year.  In the event of a termination under Sections 6.1 or
6.2 that occurs after June 30 in any given year, Employee or her estate, as
applicable, shall receive a prorated portion of any cash bonus, at Employee’s
target bonus percentage of base salary (subject to adjustment for bonus pool
funding as determined by the Board of Directors), for the calendar year in which
termination occurs (calculated based on the number of days in the calendar year
that have passed prior to Employee’s termination), payable at the time that cash
bonuses are or would otherwise be payable to other officers of the Company in
respect of such year (the “Prorated Bonus”).  For greater certainty, in the
event a termination under Sections 6.1 or 6.2 occurs on or before June 30 in any
given year, Employee or her estate, as applicable, shall not receive a Prorated
Bonus. The Accrued Salary and Benefits and Prorated Bonus (if any) are herein
referred to collectively as the “Accrued Obligations.”  

6.7.2Termination Without Cause or Upon Good Reason.  In the event of a
termination of Employee’s employment under Sections 6.4 or 6.5 of this
Agreement, the following shall occur:

(i)shall receive the Accrued Obligations;

(ii)Employee shall receive:  (A) if such termination does not occur during a
Change of Control Period, a lump sum payment (less applicable withholdings)
equivalent to twelve (12) months of Employee’s annual salary; or (B) if such
termination occurs during a Change of Control Period, a lump sum payment (less
applicable withholdings) equivalent to twenty-four (24) months of the Employee’s
annual salary;

(iii)Employee shall receive, as a component of severance, a cash bonus for the
calendar year in which termination occurs equal to Employee’s target bonus for
such year established pursuant to Section 3.2;

(iv)if Employee validly elects to receive continuation coverage under OraSure’s
group health plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), and if such termination is for Good Reason pursuant to
Section 6.4 or without Cause pursuant to Section 6.5 and does not occur during a
Change of Control Period, the Company shall reimburse Employee for the
applicable premium otherwise payable for COBRA continuation coverage for such
coverage for a period of twelve (12) months after the date of termination, but
only with respect to the portion of such premium that exceeds the monthly amount
charged to active employees of the Company for the same coverage.  If such
termination is for

-6-

--------------------------------------------------------------------------------

Good Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5 and
occurs during a Change of Control Period, the Company shall reimburse Employee
for the applicable premium otherwise payable for COBRA continuation coverage for
such coverage for a period for the shorter of either (x) twenty-four (24) months
after the date of termination; or (y) the date Employee is no longer eligible
for COBRA, but only with respect to the portion of such premium that exceeds the
monthly amount charged to active employees of the Company for the same coverage;
and

(v) Employee shall receive accelerated vesting as described in Section 3.3
herein.

The amounts payable under clauses (ii), (iii) and (iv) are collectively referred
to as “severance.” Subject to Section 6.8, all severance payments will be made
(or commence) under this Section 6.7.2 on the 90th day after termination of
employment hereunder.  As a condition to receipt of severance under this Section
6.7.2, within forty-five (45) days following termination of Employee’s
employment, Employee shall sign, deliver and not revoke a release agreement, in
the form and substance set forth in Exhibit B hereto, releasing all claims
related to Employee’s employment, other than those that cannot be released as a
matter of law. The severance shall be in lieu of and not in addition to any
other severance arrangement maintained by the Company, and shall be offset by
any monies Employee may owe to the Company. The Company’s obligation to pay the
amounts stated in clauses (ii), (iii) and (iv) of this Section 6.7.2 shall
terminate if, during the period commencing on termination of employment and
continuing until all severance payments have been made by the Company, Employee
fails to comply with Sections 9 or 13 of this Agreement or with the
Confidentiality Agreement.

6.7.3Parachute Payment.  In the event that (i) Employee becomes entitled to any
payments or benefits hereunder or otherwise from the Company or any of its
affiliates which constitute a “parachute payment” as defined in Code Section
280G (the “Total Payments”) and (ii) Employee is subject to an excise tax
imposed under Code Section 4999 (the “Excise Tax”), then, if it would be
economically advantageous for Employee, the Total Payments shall be reduced by
an amount (including zero) that results in the receipt by Employee on an after
tax basis (including the applicable U.S. federal, state and local income taxes,
and the Excise Tax) of the greatest Total Payments, notwithstanding that some or
all of the portion of the Total Payments may be subject to the Excise Tax.  If a
reduction in Total Payments is required pursuant to the preceding sentence, the
reduction will occur in the manner (the “Reduction Method”) that results in the
greatest economic benefit for Employee.  If more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro rata (the “Pro Rata Reduction Method”).  Notwithstanding the foregoing, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Total Payments being subject to taxes pursuant to Code Section
409A (as defined below) that would not otherwise be subject to taxes pursuant to
Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method, as
the case may be, will be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
will preserve to the greatest extent possible, the greatest economic benefit for
Employee as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without Cause),
will be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A will be reduced (or eliminated)
before Payments that are not deferred compensation within the meaning

-7-

--------------------------------------------------------------------------------

of Section 409A. All calculations hereunder shall be performed by a nationally
recognized independent accounting firm selected by the Company, with the full
cost of such firm being borne by the Company.  Any determinations made by such
firm shall be final and binding on Employee and the Company.  

 

6.8Section 409A.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
if Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, as amended (the “Code”) at the time of Employee’s
termination of employment and any payment under this Section 6 would otherwise
subject Employee to any tax, interest or penalty imposed under Code Section 409A
(or any regulation promulgated thereunder) if the payment or benefit would
commence as set forth in this Section 6, then the payment due under this Section
6 shall not be made (or commence) until the first day which is at least six (6)
months after the date of the Employee’s termination of employment. All payments,
which would have otherwise been required to be made to Employee over such six
(6) month period, shall be paid to Employee in one lump sum payment as soon as
administratively feasible after the first day which is at least six months after
the date of Employee’s termination of employment with the Company.  For purposes
of the application of Code Section 409A, each payment in a series of payments
will be deemed a separate payment.  Notwithstanding anything herein to the
contrary, except to the extent any expense, reimbursement or in-kind benefit
provided to the Employee does not constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, and its implementing
regulations and guidance, (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Employee during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Employee in any other calendar year, (ii) the reimbursements for
expenses for which the Employee is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

7.Indemnification.  The Company agrees that if Employee is made a party (or is
threatened to be made a party to) any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “Proceeding”), by reason of
her service (including past service) as an officer, director, employee, agent,
or the like of the Company, or is or was serving at the request of the Company
as an officer, director, employee, agent, or the like of another entity,
including, without limitation, as a fiduciary of an employee benefit plan
sponsored or established by the Company (any such service for a subsidiary,
affiliate, joint venture or other entity in which the Company has an ownership
or other financial interest, or as a fiduciary of any employee benefit plan
sponsored by the Company or any such other entity, shall be presumed to be at
the request of the Company), whether or not the basis of such Proceeding is an
act or omission alleged to have occurred while Employee was acting in an
official capacity as a director, officer, employee, agent, or the like, then
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by applicable law (including for all reasonable attorneys’
fees and costs incurred

-8-

--------------------------------------------------------------------------------

by Employee), and such indemnification shall continue even if Employee has
ceased to be a director, officer, employee, agent, or the like of the Company
for any reason.

8.Insurance.  During the Term and for a period of six (6) years thereafter
(regardless of the reason for the termination of Employee’s employment), the
Company shall maintain suitable directors and officers insurance coverage for
Employee in her respective roles and shall name Employee as an additional
insured under such insurance policies, which policies shall be no less favorable
to Employee than such insurance policies that cover OraSure’s directors during
such time period.

9.Non-Competition.  In consideration of the severance payable hereunder, during
the Term and for a period of one (1) year thereafter, Employee agrees that,
unless she obtains written agreement from the CEO or the Board of Directors,
Employee covenants to not:

 

(a)recruit, solicit, or hire any executive or employee of the Company;

(b)induce or solicit any current or prospective customer, client, or supplier of
the Company to cease being a customer, client or supplier or divert Company
business

away from any customer, client, or supplier of the Company; or


(c)own, manage, control, work for, or provide services to any entity which
competes with the Company in the market for rapid point-of-care, oral fluid
diagnostic testing in the United States (the “Protected Business”);  provided,
however, that this Section 9: (i) shall not prevent Employee from accepting a
position with and working for any other entity which competes with the Company
in the Protected Business, if such business is diversified, Employee is employed
in a department, division or other unit of the business that is not engaged in
the Protected Business and Employee does not, directly or indirectly, provide
any assistance, services, advice, consultation or information with respect to
rapid point-of-care, oral fluid diagnostic testing to the department, division
or unit of the business engaged in the Business; and (ii) shall not prevent
Employee from purchasing or owning less than five percent (5%) of the stock or
other securities of any entity, provided that such stock or other securities are
traded on any national or regional securities exchange or are actively traded in
the over-the-counter market and registered under Section 12(g) of the Securities
Exchange Act of 1934, as amended.  The parties acknowledge that the
non-competition agreement set forth in this Section 9 is intended to replace and
supersede the non-competition provision set forth on page 1 of the
Confidentiality Agreement executed contemporaneously herewith.

 

10.Remedies.  The respective rights and duties of the Company and Employee under
this Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity.

 

11.Severability of Provisions.  The provisions of this Agreement are severable,
and if any provision hereof is held invalid or unenforceable, it shall be
enforced to the maximum extent permissible, and the remaining provisions of the
Agreement shall continue in full force and effect.

12.Non-Waiver.  Failure by either party at any time to require performance of
any provision of this Agreement shall not limit the right of the party failing
to require performance to

-9-

--------------------------------------------------------------------------------

enforce the provision.  No provision of this Agreement may be waived by either
party except by a writing signed by that party.  A waiver of any breach of a
provision of this Agreement shall be construed narrowly and shall not be deemed
to be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

13.Non-Disparagement.  Both during and after her employment, Employee agrees not
to disparage the Company or any of the stockholders, directors, officers, or
employees of the Company.   The Company agrees not to disparage, and will not
direct its directors, officers and employees to disparage, Employee. Employee
and the Company agree not to make any statement or engage in any conduct that
might affect adversely the business or professional reputation of the other
party or, in the case of the Company, any of the stockholders, directors,
officers or employees of the Company. Any breach of this Section 13 by a
director, officer or employee of the Company shall be deemed to be a breach by
the Company.

14.Other Agreements.  Employee represents, warrants and, where applicable,
covenants to the Company that:

(a)There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which is or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of her obligations hereunder;

(b)Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound; and

(c)Employee is free to execute this Agreement and to be employed by the Company
as an employee pursuant to the provisions set forth herein.

15.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
the business or assets of the Company by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise and Employee may
transfer this Agreement by will or the laws of descent and distribution. The
Company will require any successor (whether direct or indirect, by merger,
consolidation, transfer of assets, or otherwise) acquiring all or substantially
all of the business and/or assets of the Company (whether such assets are held
directly or indirectly) to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

-10-

--------------------------------------------------------------------------------

16.Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Employee’s continuing or further participation in any benefit, bonus, incentive,
stock-based or other plan or program provided by the Company and for which
Employee may qualify. Except as otherwise provided herein, amounts and benefits
which are vested benefits or which Employee is otherwise entitled to receive at
or subsequent to the date of termination shall be payable in accordance with
such plan or program.

17.Entire Agreement; Amendments.  This Agreement and the Confidentiality
Agreement contain the entire agreement and understanding of the parties hereto
relating to the subject matter hereof and thereof, and supersede all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the employment of Employee by the Company. This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.


18.Consent to Suit.  Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the county
in Pennsylvania in which the Company maintains its principal place of business,
and Employee and the Company hereby consent to the personal and exclusive
jurisdiction of such court and hereby waive any objection that Employee or the
Company may have to personal jurisdiction, venue, and any claim or defense of
inconvenient forum.  

19.Cooperation.  Employee further agrees that during and after her employment
with the Company, subject to reimbursement of her reasonable expenses, she will
cooperate fully with the Company and its counsel with respect to any matter
(including, without limitation, litigation, investigations, or governmental
proceedings) in which the Employee was in any way involved during her employment
with the Company.  Employee shall render such cooperation in a timely manner on
reasonable notice from the Company, so long as the Company, following Employee’s
termination of employment, exercises commercially reasonable efforts to schedule
and limit its need for Employee’s cooperation under this paragraph so as not to
interfere with Employee’s other personal and professional commitments

 

20.Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

21.Governing Law.  This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

The parties have executed this Employment Agreement as of the date stated above.

 

ORASURE TECHNOLOGIES, INC.

/s/ Lisa A. Nibauer

Lisa A. Nibauer

By:  /s/ Stephen S. Tang

        Stephen S. Tang

Title:  President and Chief Executive Officer

 

 

-11-

--------------------------------------------------------------------------------

 

EXHIBIT A

Specific Duties of Employee as

Executive Vice President, Business Unit Leader, Infectious Disease

 

Employee, as the Executive Vice President, Business Unit Leader, Infectious
Disease of the Company or the surviving entity in the event of a Change of
Control, shall have duties commonly performed by the head executive in charge of
a company’s business and operations, including (i) oversight of the commercial,
operational and financial performance of the Company’s infectious disease
business; (ii) development and implementation of financial and business plans;
(iii) development of short and long term business strategies for the infectious
disease business; (iv) assisting in identifying and evaluating new products and
technologies and product improvements and enhancements to be developed or
acquired by the Company or such surviving entity; and (v) assistance to the CEO
of OraSure in developing strategic business plans and in planning and evaluating
mergers, acquisitions and other strategic matters.

 

 

  

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Agreement”) is entered into on this __ day of
___________, 20__, by and between Lisa A. Nibauer (“Executive”) and OraSure
Technologies, Inc., a Delaware corporation, together with each and every of its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates, divisions and related entities, directors, officers, Executives,
attorneys and agents, whether present or former (collectively “OraSure”);

WHEREAS, Executive is entitled to receive severance under an Employment
Agreement (“Employment Agreement”), dated ___________, 2020 between Employee and
OraSure; and

WHEREAS, Executive agrees to execute this Agreement as consideration for such
severance; and

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Employment Agreement.

NOW, THEREFORE, the parties agree as follows, in consideration of the mutual
covenants and obligations contained herein, and intending to be legally held
bound:

1.Employment Termination; Consideration.  Executive’s employment with OraSure
shall terminate on ______________ (the “Termination Date”).  In consideration
for Executive’s receipt of severance as provided in the foregoing Employment
Agreement, Executive is willing to enter into this Agreement and provide the
release set forth herein.

2.Executive’s Release.  Executive, on behalf of Executive, Executive’s heirs,
executors, successors, assigns and representatives hereby unconditionally and
irrevocably releases settles and forever discharges OraSure, together with each
and every one of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, divisions and related entities, and all of their
directors, officers, executives, attorneys and agents, and benefit plans (and
the administrators, fiduciaries and agents of such plans), whether present or
former (collectively the “Releasees”), from any and all suits, causes of action,
complaints, obligations, demands, or claims of any kind, whether in law or in
equity, direct or indirect, known or unknown, suspected or unsuspected
(hereinafter “Claims”), which the Executive ever had or now has arising out of
or relating to any matter, thing or event occurring up to and including the date
of this Agreement.  Except as otherwise expressly provided in this Agreement,
the Claims released by Executive specifically include, but are not limited to:

a.any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, separation pay, vacation pay, incentives, and bonuses (collectively
“wage related claims”) other than wage related claims that cannot be released as
a matter of law;

  

 

--------------------------------------------------------------------------------

b.any and all claims for wrongful discharge, breach of contract (whether express
or implied), or for breach of the implied covenant of good faith and fair
dealing;

c.any and all claims for alleged employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap and any and all other claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §1981, the Age Discrimination in Employment Act,  29 U.S.C.
§621 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626(f)
(together with the Age Discrimination in Employment Act, the “ADEA”), the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, or any comparable statute of any other state,
country, or locality except as required by law, but excluding claims for vested
benefits under OraSure’s pension plans;

d.any and all claims under any foreign, federal, state or local statute or law;

e.any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

f.any and all claims for attorneys’ fees and costs; and

g.any and all other claims for damages of any kind.

It is the intention of Executive and OraSure that the language relating to the
description of released claims in this Section shall be accorded the broadest
possible interpretation.  Notwithstanding the foregoing, nothing contained in
this paragraph shall apply to, or shall release OraSure from, (i) any obligation
of OraSure under this Agreement or the Employment Agreement; (ii) any accrued or
vested benefit of Executive pursuant to any employee benefit plan of OraSure,
including any benefit not yet due and payable; (iii) any obligation of OraSure
under existing stock options, restricted stock or other stock awards; or (iv)
any right to indemnification under this Agreement, the By-Laws or Certificate of
Incorporation of OraSure or any subsidiary or any insurance policy maintained by
the Company or any subsidiary or other entity.  Further, Executive does not
waive any rights or claims under the ADEA or otherwise that may arise after the
date of Executive’s execution of this Agreement.

3.Acknowledgment.  Executive understands that her release in Section 2 extends
to all of the aforementioned Claims and potential Claims which arose on or
before the date of this Agreement, whether now known or unknown, suspected or
unsuspected, and that this constitutes an essential term of this
Agreement.  Executive further understands and acknowledges the significance and
consequence of this Agreement and of each specific release and waiver, and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected

-2-

--------------------------------------------------------------------------------

claims, demands, obligations, and causes of action, if any, as well as those
relating to any other claims, demands, obligations or causes of action
hereinabove specified.  

4.Remedies.  All remedies at law or in equity shall be available to OraSure for
the enforcement of this Agreement.  This Agreement may be pleaded as a full bar
to the enforcement of any claim that Executive may assert against OraSure in
violation of this Agreement.

5.Promise Not To Sue.

a.Executive agrees and covenants not to file, initiate, or join any lawsuit
(individually, with others, or as part of a class), in any forum, pleading,
raising, or asserting any claim(s) barred or released by this Agreement.  If
Executive does so, and the action is found to be barred in whole or in part by
this Agreement, Executive agrees to pay the attorneys’ fees and costs, or the
proportions thereof, incurred by the applicable Releasees in defending against
those claims that are found to be barred by this Agreement.  While this
Agreement will serve to release any ADEA claims, the attorneys’ fees/cost
shifting provision set forth in this paragraph will not apply to any claims
challenging the validity of the release contained in this Agreement under the
ADEA.

b.Notwithstanding any of the foregoing to the contrary, nothing in this
Agreement or otherwise shall prohibit Executive from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity or
self-regulatory organization (including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress and any agency
Inspector General), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulations (it being understood that
Executive does not need the prior authorization of OraSure to make any such
reports or disclosures or to notify OraSure that Executive has made such reports
or disclosures), or (b) providing truthful testimony or statements to the
extent, but only to the extent, required by applicable law, rule, regulation,
legal process or by any court, arbitrator, mediator or administrative,
regulatory, judicial or legislative body (including any committee thereof) with
apparent jurisdiction (provided, however, that in such event, except as set
forth in the foregoing clause (a) above, Executive will give OraSure prompt
written notice thereof prior to such disclosure so that OraSure may seek
appropriate protection for such information). However, Executive acknowledges
and agrees that Executive shall not seek or accept and waives any rights to any
relief obtained on Executive’s behalf in any proceeding by any government agency
(including the Equal Employment Opportunity Commission), private party, class,
or otherwise with respect to any claims covered by the release in Section 2 of
this Agreement.

6.No Admissions.  Neither the execution of this Agreement by the Company, nor
the terms hereof, constitute or should be construed to constitute any admission
or evidence of any wrongdoing, liability or violation of any federal, state or
local law or the common law on the part of the Company.  

7.Confidentiality.  To the extent not otherwise made public by OraSure and
except as permitted by this Section, Executive shall not disclose or publicize
the terms or fact of this Agreement, directly or indirectly, to any person or
entity, except to Executive’s attorney and

-3-

--------------------------------------------------------------------------------

spouse, provided that Executive’s attorney and spouse agree to keep the
information confidential, and to others as required by law.  Executive is
specifically prohibited from disclosing the facts or terms of this Agreement to
any former or present executive of OraSure except as required by law. Executive
further agrees that in the event Executive receives a subpoena, order, or other
legal process seeking disclosure of the information referred to in this
Agreement, within five (5) business days of such receipt then Executive shall
immediately notify OraSure’s General Counsel of such subpoena, request or order
and cooperate with OraSure in any efforts to oppose such disclosure.

8.Non-Disparagement.  Executive agrees not to disparage or encourage others to
disparage OraSure, as well as any of the other Releasees, their products,
missions or businesses or any of the Releasees’ officers, directors, attorneys,
and employees, and Executive agrees not to initiate any contact with or respond
to any inquiry by the press or other media regarding the Releasees.  For the
purpose of this Agreement, "disparage" includes, without limitation, comments or
statements to any person or entity, including but not limited to the press
and/or media, employees, contractors, or advisors of OraSure or any entity with
which OraSure has a business relationship, which would adversely affect in any
manner (a) the conduct of the business of OraSure or any of the Releasees
(including but not limited to any business plans or prospects) or (b) the
reputation of OraSure, OraSure's officers, directors or any of the Releasees.
For the avoidance of doubt, nothing in this Agreement precludes Executive from
supplying truthful information to any governmental authority or in response to
any lawful subpoena or other legal process.

9.Entire Agreement.  This Agreement, together with the terms of the Employment
Agreement and the Confidentiality Agreement, contain the entire agreement of the
parties with respect to the subject matter hereof, supersede any prior
agreements or understandings with respect to the subject matter hereof, and
shall be binding upon their respective heirs, executors, administrators,
successors and assigns.  The Executive agrees that the obligations contained in
this Agreement and the other agreements referenced herein are in addition to,
and not in lieu of, any obligations Executive may have.

10.Severability.  If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable.

11.Advice of Counsel; Revocation Period.  Executive is hereby advised to seek
the advice of counsel.  Executive acknowledges that she is acting of her own
free will, that she has been afforded a reasonable time to read and review the
terms of this Agreement, and that Executive is voluntarily entering into this
Agreement with full knowledge and understanding of its provisions and effects.
Executive understands and agrees that she is waiving rights or claims,
including, but not limited to, possible claims under the ADEA, in exchange for
consideration in addition to anything of value to which Executive is already
entitled.  Executive agrees that this Agreement shall not be deemed void or
avoidable by claims of duress, deception, mistake of fact, or otherwise.  Nor
shall the principle of construction whereby all ambiguities are to be construed
against the drafter be employed in the interpretation of this Agreement.  There
is absolutely no agreement or reservation that is not clearly expressed in this
Agreement.  This Agreement should not be

-4-

--------------------------------------------------------------------------------

construed for or against any party. Executive further acknowledges that she has
been given at least twenty-one (21) days within which to consider this Agreement
and that if Executive decides to execute this Agreement before the twenty-one
(21) day period has expired, Executive does so voluntarily and waives the
opportunity to use the full review period. Executive acknowledges and agrees
that changes made to this Agreement, whether or not material, do not restart the
aforementioned twenty-one (21) day period.  Executive also acknowledges that she
has seven (7) days following her execution of this Agreement to revoke
acceptance of this Agreement, with the Agreement not becoming effective until
the revocation period has expired without Executive having revoked.  Executive
acknowledges that to be effective any revocation must be in writing, signed by
the Executive, and received by OraSure prior to the expiration of the revocation
date.  If Executive chooses to revoke her acceptance of this Agreement, she
should provide written notice to:

General Counsel

OraSure Technologies, Inc.

220 East First Street

Bethlehem, Pennsylvania 18015

 

12.Amendments.  Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

13.Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to the conflict of law principles
of any jurisdiction.

14.Legally Binding.  The terms of this Agreement contained herein are
contractual, and not a mere recital.

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

OraSure Technologies, Inc.

 

 

By:____________________________________                                                                            

Name:  ____________________________________

Title:____________________________________

Dated:____________________________________

 

__________________________________________

Lisa A. Nibauer

Dated:____________________________________

-5-